Title: From Stephen Peabody to John Quincy Adams, 12 July 1826
From: Peabody, Stephen
To: Adams, John Quincy


				
					Sir,
					Atkinson N.H. 12th July 1826
				
				I have no assurance that my opinions have any claims to your confidence; but I have been acquainted with the writer of the inclosed letter for thirty years past. He is about sixty five years old & has always sustained a good character. He is an inhabitant of Orland in the County of Hancock on Penobscot River in Maine. He has seen better days than the present. He was employed several years previous to the last war as master of an American Ship in the freighting business from London to different parts of Europe.He returned home, was appointed a Magistrate of the Massachusetts government, &    since of Maine.He is in my opinion intitled to full confidence as a deserving, worthy honest man, although he has niver been fortunate in the acquisition of property.His proper course, I presume would be an application to the Treasury department for the desired appointment, through the Superintendent of Light Houses for Maine.I conceive that his appointment to the humble Office of Keeper of the light house at “Moos peek head” would be perfectly satisfactory to the publick & more especially to his Sea faring bretheren.I am Sir with profound respect your / most humble servant
				
					Stephen Peabody
				
				
			